DETAILED ACTION
	1.	This action is in response to the amendment filed on 7/7/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 13-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luerkens (US 20100135052).
Regarding claim 13: Luerkens discloses a method (i.e. figure 7) comprising: 
forming an array of capacitors (i.e. capacitors of figure 7) comprising a plurality of rows of capacitors (i.e. rows of capacitors of figure 7); 
forming a set of diodes (i.e. sets of diodes of figure 7) disposed along a length of the plurality of rows of capacitors (i.e. rows of capacitors of figure 7), wherein the plurality of rows of capacitors are parallel (i.e. see figure 7: the rows of capacitors are configured in parallel); and 
electrically coupling the set of diodes (i.e. sets of diodes of figure 7) to the array of capacitors (i.e. capacitors of figure 7) such that: 
a first side (i.e. top side) of the array of capacitors (i.e. capacitors of figure 7) comprises a plurality of alternating current (AC) capacitor rows (i.e. capacitor rows of C21-C24; C31-34 and C41-44 comprise AC) and a plurality of AC nodes (i.e. nodes of OP21, OP22, OP23); 
a second side (i.e. bottom side) of the array of capacitors (i.e. capacitors of figure 7) comprises a plurality of direct current (DC) capacitor rows (i.e. capacitor rows of C21A-C24A; C31A-C34A and C41A-C44A comprise DC) and a plurality of DC nodes (i.e. nodes between C41A and C32A; C42A and C33A, C43A and C34A); and 
the array of capacitors (i.e. capacitors of figure 7) and the set of diodes (i.e. sets of diodes of figure 7), together, form a voltage multiplier (i.e. configured of figure 7),
wherein electrically coupling (i.e. electrically coupling) the set of diodes (i.e. sets of diodes of figure 7) to the array of capacitors (i.e. capacitors of figure 7) comprises: 
coupling (i.e. electrically coupling) each AC node of the plurality of AC nodes (i.e. nodes of OP21, OP22, OP23) to one capacitor from each (i.e. C21 and C41 coupling to OP21; C22 and C42 coupling to OP22) of two of the plurality of AC capacitor rows (i.e. capacitor rows of C21-C24; C31-34 and C41-44 comprise AC); 
coupling (i.e. electrically coupling) each DC node of the plurality of DC nodes (i.e. nodes between C41A and C32A; C42A and C33A, C43A and C34A) to one capacitor from each (i.e. C41A and C21A coupling to node between C41A and C32A; C42A and C22A coupling to node between C42A and C33A) of two of the plurality of DC capacitor rows (i.e. capacitor rows of C21A-C24A; C31A-C34A and C41A-C44A comprise DC); and 
coupling (i.e. electrically coupling via C41, C42; and C41A, C42A) each diode of the set of diodes (i.e. sets of diodes of figure 7) to one of the plurality of AC nodes (i.e. D11 electrically coupling via C41 to node OP21; D12 electrically coupling via C41 to node OP22) and one of the plurality of DC nodes (i.e. D11A electrically coupling via C41A to node between C41A and C32A; D12A electrically coupling to node between C42A and C33A).
 	Regarding claim 14: wherein the array of capacitors comprises a two-by-two cross section (i.e. top capacitor rows of C21-C24; C31-34 and C41-44 and bottom capacitor rows C21A-C24A; C31A-C34A and C41A-C44A) in an axial direction (i.e. direction from left to right), wherein the axial direction (i.e. direction from left to right) is along the length of the plurality of rows of capacitors (i.e. rows of capacitors of figure 7).
 	Regarding claim 18: Luerkens discloses a voltage multiplier (i.e. figure 7) comprising: 
 	an array of capacitors(i.e. capacitors of figure 7) comprising four parallel rows of capacitors (i.e. top capacitor rows of C21-C24; C31-34 and C41-44 and bottom capacitor rows C21A-C24A; C31A-C34A and C41A-C44A), wherein the four parallel rows (i.e. rows of capacitors of figure 7) of capacitors are staggered in an axial direction (i.e. direction from left to right) along a length of the four parallel rows of capacitors (i.e. rows of capacitors of figure 7); and 
 	a plurality of diodes (i.e. sets of diodes of figure 7), wherein the plurality of diodes are electrically coupled to the array of capacitors (i.e. capacitors of figure 7) such that a first side (i.e. top side) of the array of capacitors comprises two alternating current (AC) capacitor rows (i.e. capacitor rows of C21-C24; C31-34 and C41-44 comprise AC) and a second side (i.e. bottom side) of the array of capacitors comprises two direct current (DC) capacitor rows (i.e. capacitor rows of C21A-C24A; C31A-C34A and C41A-C44A comprise DC), 
 	wherein the plurality of diodes (i.e. sets of diodes of figure 7) electrically couple the first side (i.e. top side) to the second side (i.e. bottom side);
 	a plurality of AC nodes (i.e. nodes of OP21, OP22, OP23), wherein each AC node of the plurality of AC nodes (i.e. nodes of OP21, OP22, OP23) is coupled to one capacitor from each of the two AC capacitor rows (i.e. C21 and C41 coupling to OP21; C22 and C42 coupling to OP22); 
 	a plurality of DC nodes (i.e. nodes between C41A and C32A; C42A and C33A, C43A and C34A), wherein each DC node of the plurality of DC nodes is coupled to one capacitor from each of the two DC capacitor rows (i.e. C41A and C21A coupling to node between C41A and C32A; C42A and C22A coupling to node between C42A and C33A), 
 	wherein the plurality of AC nodes (i.e. nodes of OP21, OP22, OP23) and the plurality of DC nodes (i.e. nodes between C41A and C32A; C42A and C33A, C43A and C34A) of the two DC capacitor rows are on opposite sides of the array of capacitors (i.e. see top and bottom AC and DC nodes of figures 7), and 
 	wherein each diode of the plurality of diodes (i.e. sets of diodes of figure 7) is coupled to one of the plurality of AC nodes (i.e. D11 electrically coupling via C41 to node OP21; D12 electrically coupling via C41 to node OP22) and one of the plurality of DC nodes (i.e. D11A electrically coupling via C41A to node between C41A and C32A; D12A electrically coupling to node between C42A and C33A).
	Regarding claim 20: (i.e. figure 7) wherein the plurality of diodes are disposed, lengthways along an axis perpendicular to the axial direction, between the two AC capacitor rows, and between the two DC capacitors rows.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Luerkens (US 20100135052) in views of Gorrell et al. (US 20140077886).
 	Regarding claim 15: Luerkens discloses the limitation of the claim(s) as discussed above, but does not specifically disclose comprising potting the array of capacitors and the set of diodes in a potting material.
 	Gorrell et al. disclose a voltage amplifier comprising potting the array of capacitors and the set of diodes in a potting material (i.e. ¶ 33).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with the voltage amplifier as disclose by Gorrell et al. in order to provide resistance to shock and vibration. 

7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luerkens (US 20100135052) in views of Warmack et al. (US 20160308434).
Regarding claim 16: Luerkens discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the set of diodes are on an exterior surface of the array of capacitors.
 	Warmack et al. disclose a power supply (i.e. figure 4) having the set of diodes (i.e. 30) are on an exterior surface of the array of capacitors (i.e. 22).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with the power supply as disclose by Warmack et al. in order to enable the reproducible manufacture of a compact high-voltage power supply that may be mechanically and electrically stable.

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Luerkens (US 20100135052) in views of Gould et al. (US 20170179818).
Regarding claim 17: Luerkens discloses the limitation of the claim(s) as discussed above, but does not specifically disclose comprising: electrically coupling the voltage multiplier within a downhole tool; and electrically coupling the voltage multiplier to a voltage source.
 	Gould et al. disclose a system (i.e. figures 1 and 5) comprising: electrically coupling the voltage multiplier within a downhole tool; and electrically coupling the voltage multiplier to a voltage source.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with the system as disclose by Gould et al. in order to have a system comprises a voltage multiplier ladder, a driver that provides an input voltage to the voltage multiplier ladder, and a controller that regulates the driver such that a voltage stress in the ladder is evenly distributed and do not exceed a maximum allowable stress and meanwhile the ladder is operating at an optimal efficiency.

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luerkens (US 20100135052) in views of Hanington (US 20100226155) and Hishiki et al. (US 4010535).
Regarding claim 19: Luerkens disclose the limitation of the claim(s) as discussed above, but does not specifically disclose comprising: potting material disposed around the array of capacitors; a shielding ring disposed around the array of capacitors; and an insulator disposed around the potting material and the shielding ring.
 	Hanington discloses a power supply comprising: potting material disposed around the array of capacitors (i.e. ¶ 11).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with the power supply as disclose by Hanington in order to insure mechanical integrity and/or electrical isolation between capacitors of the two sets of capacitors and between the rectifiers, the space between the two sets of capacitors can be filled with a high voltage high temperature insulating potting material.
Hishiki et al. disclose a multiplier circuit (i.e. figures 4-7) comprising a shielding ring (i.e. 15, 16) disposed around the array of capacitors (i.e. C1-C5); and an insulator (i.e. figure 7: 24 or figure 8: 28) disposed around the shielding ring (i.e. 15, 16).
 Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with the circuit as disclose by Hishiki et al. in order to have a shielding ring disposed around the array of capacitors; and an insulator disposed around the potting material and the shielding ring, because it provides an improved method which minimizes effort in the production process.

10.	Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Luerkens (US 20100135052) in views of Warmack et al. (US 20160308434).
Regarding claim 21: Luerkens discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the plurality of AC capacitor rows are staggered in an axial direction along the length of the plurality of rows of capacitors; and the plurality of DC capacitor rows are staggered in an axial direction along the length of the plurality of rows of capacitors.
 	Warmack et al. disclose a power supply comprising (i.e. figure 11) the plurality of AC capacitor rows (i.e. 120A-C) are staggered in an axial direction (i.e. axial direction of figure 11) along the length of the plurality of rows of capacitors (i.e. rows of capacitors 120A-C); and the plurality of DC capacitor rows (i.e. 122A-C) are staggered in an axial direction (i.e. axial direction of figure 11) along the length of the plurality of rows of capacitors (i.e. 122A-C) (i.e. ¶ 37-38).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with power supply as disclose by Warmack et al., because by utilizing a plurality of capacitors for each segment of the capacitor strings in the stages, some configurations may achieve larger capacitances for each segment.
Regarding claim 25: Luerkens discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the plurality of diodes are disposed on an exterior surface of the array of capacitors.
Warmack et al. disclose a power supply comprising (i.e. figure 11) the plurality of diodes are disposed on an exterior surface of the array of capacitors (i.e. ¶ 37-38).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with power supply as disclose by Warmack et al., because by utilizing a plurality of capacitors for each segment of the capacitor strings in the stages, some configurations may achieve larger capacitances for each segment.

11.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Luerkens (US 20100135052) in views of Thompson Jr. (US 3723846).
Regarding claim 22: Luerkens discloses the limitation of the claim(s) as discussed above, but does not specifically disclose disposing the set of diodes between two rows of the plurality of rows of AC capacitors; and disposing the set of diodes between two rows of the plurality of rows of DC capacitors.
 	Thompson Jr. disclose a power supply (i.e. figures 1-2) disposing the set of diodes (i.e. diodes) between two rows of the plurality of rows of AC capacitors (i.e. 17, 14); and disposing the set of diodes (i.e. diodes) between two rows of the plurality of rows of DC capacitors (i.e. 16, 13).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with power supply as disclose by Thompson Jr. to provide a power supply employing a basic design approach which is susceptible of operation as a full or half wave supply with voltage doubling action and which may be operated with single or multiple phase inputs.


12.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Luerkens (US 20100135052) in views of Mommsen et al. (US 4554622)
Regarding claim 23: Luerkens disclose the limitation of the claim(s) as discussed above, but does not specifically disclose disposing each of the diodes of the set of diodes perpendicular to the length of the plurality of rows of capacitors along the length of the plurality of rows of capacitors.
Mommsen et al. disclose a power supply comprising (i.e. figure 3) disposing each of the diodes (i.e. diodes of 11) of the set of diodes perpendicular to the length of the plurality of rows of capacitors (i.e. top and bottom rows of capacitors) along the length of the plurality of rows of capacitors.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with *** as disclose by Mommsen et al. to provide a voltage multiplier circuit having a minimum length dimension.
Regarding claim 24: Luerkens disclose the limitation of the claim(s) as discussed above, but does not specifically disclose disposing each of the diodes of the set of diodes perpendicular to the length of the plurality of rows of capacitors along the length of the plurality of rows of capacitors.
 	Mommsen et al. disclose a power supply comprising (i.e. figure 3) disposing each of the diodes (i.e. didoes 11) of the set of diodes perpendicular to the length of the plurality of rows of capacitors (i.e. top and bottom rows capacitors) along the length of the plurality of rows of capacitors.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Luerkens’s invention with *** as disclose by Mommsen et al. to provide a voltage multiplier circuit having a minimum length dimension.

Allowable Subject Matter
13.	Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
14.	Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive. 
Applicant argues that “Luerkens fails to disclose, at least, "electrically coupling the set of diodes to the array of capacitors such that:" "a first side of the array of capacitors comprises a plurality of alternating current (AC) capacitor rows and a plurality of AC nodes;" and "a second side of the array of capacitors comprises a plurality of direct current (DC) capacitor rows and a plurality of DC nodes," and "wherein electrically coupling the set of diodes to the array of capacitors comprises: coupling each AC node of the plurality of AC nodes to one capacitor from each of two of the plurality of AC capacitor rows; coupling each DC node of the plurality of DC nodes to one capacitor from each of two of the plurality of DC capacitor rows; and coupling each diode of the set of diodes to one of the plurality of AC nodes and one of the plurality of DC nodes," as required by amended independent claim 13. Further, Luerkens fails to disclose, at least, "a plurality of AC nodes, wherein each AC node of the plurality of AC nodes is coupled to one capacitor from each of the two AC capacitor rows," "a plurality of DC nodes, wherein each DC node of the plurality of DC nodes is coupled to one capacitor from each of the two DC capacitor rows," and wherein each diode of the plurality of diodes is coupled to one of the plurality of AC nodes and one of the plurality of DC nodes," as required by amended independent claim 18.”

The Examiner disagrees, because Luerkens discloses as follow: 
In claim 13, (i.e. equivalents show in parentheses in figure 7) a plurality of DC nodes (i.e. nodes between C41A and C32A; C42A and C33A, C43A and C34A); and 
the array of capacitors (i.e. capacitors of figure 7) and the set of diodes (i.e. sets of diodes of figure 7), together, form a voltage multiplier (i.e. configured of figure 7),
wherein electrically coupling (i.e. electrically coupling) the set of diodes (i.e. sets of diodes of figure 7) to the array of capacitors (i.e. capacitors of figure 7) comprises: 
coupling (i.e. electrically coupling) each AC node of the plurality of AC nodes (i.e. nodes of OP21, OP22, OP23) to one capacitor from each (i.e. C21 and C41 coupling to OP21; C22 and C42 coupling to OP22) of two of the plurality of AC capacitor rows (i.e. capacitor rows of C21-C24; C31-34 and C41-44 comprise AC); 
coupling (i.e. electrically coupling) each DC node of the plurality of DC nodes (i.e. nodes between C41A and C32A; C42A and C33A, C43A and C34A) to one capacitor from each (i.e. C41A and C21A coupling to node between C41A and C32A; C42A and C22A coupling to node between C42A and C33A) of two of the plurality of DC capacitor rows (i.e. capacitor rows of C21A-C24A; C31A-C34A and C41A-C44A comprise DC); and 
coupling (i.e. electrically coupling via C41, C42; and C41A, C42A) each diode of the set of diodes (i.e. sets of diodes of figure 7) to one of the plurality of AC nodes (i.e. D11 electrically coupling via C41 to node OP21; D12 electrically coupling via C41 to node OP22) and one of the plurality of DC nodes (i.e. D11A electrically coupling via C41A to node between C41A and C32A; D12A electrically coupling to node between C42A and C33A).
In claim 18, a plurality of AC nodes (i.e. nodes of OP21, OP22, OP23), wherein each AC node of the plurality of AC nodes (i.e. nodes of OP21, OP22, OP23) is coupled to one capacitor from each of the two AC capacitor rows (i.e. C21 and C41 coupling to OP21; C22 and C42 coupling to OP22); 
 	a plurality of DC nodes (i.e. nodes between C41A and C32A; C42A and C33A, C43A and C34A), wherein each DC node of the plurality of DC nodes is coupled to one capacitor from each of the two DC capacitor rows (i.e. C41A and C21A coupling to node between C41A and C32A; C42A and C22A coupling to node between C42A and C33A), 
 	wherein the plurality of AC nodes (i.e. nodes of OP21, OP22, OP23) and the plurality of DC nodes (i.e. nodes between C41A and C32A; C42A and C33A, C43A and C34A) of the two DC capacitor rows are on opposite sides of the array of capacitors (i.e. see top and bottom AC and DC nodes of figures 7), and 
 	wherein each diode of the plurality of diodes (i.e. sets of diodes of figure 7) is coupled to one of the plurality of AC nodes (i.e. D11 electrically coupling via C41 to node OP21; D12 electrically coupling via C41 to node OP22) and one of the plurality of DC nodes (i.e. D11A electrically coupling via C41A to node between C41A and C32A; D12A electrically coupling to node between C42A and C33A).

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838